                                                                      FILED
                                                                        OCT O3 2019
                                                                     Clerk, U.S District Court
                                                                        District Of Montana
                  IN THE UNITED STATES DISTRICT COURT                       Missoula
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  JOANNA M. SNYDER,
                                                      CV 19-00001-M-DLC-JCL
                       Plaintiff,

  vs.                                                 ORDER

  FLATHEAD COUNTY DETENTION
  CENTER; COMMANDER ROOT;
  CHIEF CAREY; CPR. GUFFIN;
  TAMMY RN; DR. JOHN DOE;
  UNKNOWN OFFICER [1]; AND
  UNKNOWN OFFICER [2],

                       Defendants.

        Before the Court is the Findings and Recommendations of United States

Magistrate Judge, entered by Judge Jeremiah C. Lynch on July 12, 2019.          (Doc.

12.)    Judge Lynch recommends that the Court dismiss this action for failure to

comply with the Local Rules.        (Doc. 12 at 2.)

        After reviewing the Findings and Recommendations, the Court finds no

clear error in Judge Lynch's conclusion that, pursuant to Plaintiff Snyder's failure

to comply with the Local Rules of the District of Montana, Snyder's action should

be dismissed.    When a self-represented party's mailing address changes while an


                                            -1-
action is pending, she "must promptly file with the court and serve upon all other

parties a Notice of Change of Address specifying the new address of service."

L.R. 5.3(a).     When the court mails a document to a party but it is returned as

undeliverable, the court may dismiss the action without prejudice after 60 days

without a written communication from the party indicating a current address.

L.R. 5.3(b).     It has been far more than 60 days since the Court's Order (Doc. 9),

mailed to Snyder, was returned to the Court as undeliverable (Doc. 11 ).     In that

time, she has failed to communicate in writing indicating a current address where

service can be mailed.

      Accordingly, because no clear error exists in Judge Lynch's Findings and

Recommendations (Doc. 12), IT IS ORDERED that:

      (1)      Judge Lynch's Findings and Recommendations (Doc. 12) is

ADOPTED IN FULL; and

      (2)      The above-captioned matter is DISMISSED WITHOUT PREJUDICE,

pursuant to Local Rule 5.3(b).

      DATED this       ?tJ. day of October, 2019.


                                                 Dana L. Christensen, Chief Judge
                                                 United States District Court



                                           -2-
